Citation Nr: 1433321	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  13-33 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease with ligamentous injury of the right fifth finger metacarpal phalangeal joint (a finger disability).

2.  Entitlement to a rating in excess of 10 person for degenerative joint disease of the hamate-capitate metacarpal joint (a wrist disability).

3.  Entitlement to a compensable rating for residuals of a fractured mandible.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1951 to August 1955.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and 10 percent ratings, each, for a finger disability and a wrist disability and continued a noncompensable rating for residuals of a fractured mandible. 

The issues of entitlement to service connection for hypertension and arterial blockage (secondary to or aggravated by right finger/wrist pain), right thumb arthritis, right carpal tunnel syndrome, and endentulism have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected finger disability has been manifested by arthritis with painful motion.

2.  Throughout the appeal period, the Veteran's service-connected wrist disability has been manifested by arthritis with painful motion; ankylosis is not shown.

3.  Throughout the appeal period, the Veteran's service-connected residuals of a fractured mandible have not manifested to a compensable degree; limitation of motion and malunion/nonunion are not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for a finger disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (Codes 5003, 5227, 5030) (2013).

2.  A rating in excess of 10 percent for a wrist disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (Codes 5003, 5214, 5215) (2013).

3.  A compensable rating for residuals of a mandible fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (Codes 5003, 5150), 4.150 (Code 9904) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

The appeal regarding the ratings for finger and ankle disabilities is from the initial rating assigned with a grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

As regards the claim for a compensable rating for residuals of a fractured mandible, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of that claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A May 2010 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record with respect to all three claims, and he has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA hand/wrist and dental examinations in May and April 2011, respectively.  The Board finds that the examination reports are adequate for rating purposes, as they adequately describe the severity of the disability, and note the findings necessary to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  [Notably, although it appears that the Veteran receives Social Security Administration (SSA) benefits, the September 1999 award letter specifies that those benefits are due to his retirement; there is no suggestion in the record that the Veteran was awarded SSA disability benefits.]  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Finger and Wrist Disabilities

A December 2010 private treatment record notes right wrist range of motion as 50 degrees of dorsiflexion, almost 90 degrees of palmar flexion, 25 degrees of ulnar deviation, and 15 degrees of radial deviation.  [As to the treatment provider's suggestion that arthritis in additional right hand fingers and chronic, moderate right carpal tunnel syndrome may be due to the in-service injury (as both conditions are worse on the right than on the left), such suggestion is referred to the RO in the introduction, above.]

The Veteran was afforded a VA hand/fingers examination in May 2011.  The examiner considered the record and conducted a physical examination.  He noted the Veteran's assertion that the right fifth finger has had a 10 degree ulnar displacement at the fifth metacarpophalangeal joint since the injury in service, and observed that position of function of the right fifth interphalangeal joint was 10 degrees (usual is 30 degrees).  Range of motion of the metacarpophalangeal joint was 0 to 90 degrees of flexion actively and passively (without limitation by pain/stiffness).  Range of motion of the proximal interphalangeal joint was 0 to 100 degrees actively and passively (without limitation by pain/stiffness).  Range of motion of the distal interphalangeal was 0 to 70 degrees actively and 70 to 80 degrees passively (without limitation by pain/stiffness).  The Veteran was unable to bring his right fifth finger to touch the right fourth finger.   
 
The Veteran stated that he could not perform repetitive motion or lifting with his right wrist or hand, but did not believe that he was unemployed due to his finger or wrist disabilities.  He reported mild pain adequately relieved by topical medication and acetaminophen.  He reported stiffness, but no locking.  He reported that a wrist brace was helpful, but that his wrist would give way in spite of the brace.  No dislocation or subluxation was noted.  There was some tenderness to palpation, but no swelling, heat, redness, or joint effusion.   

The position of function of the right wrist was 20 degrees of dorsiflexion (usual is 20 to 30 degrees).  Dorsiflexion was 0 to 50 degrees actively (70 passively) and palmar flexion was 0 to 50 degrees actively (80 passively); both ranges of motion were limited by pain and stiffness with a sharp endpoint.  Radial deviation was 0 to 20 degrees (active and passive) and ulnar deviation was 0 to 35 degrees actively (45 passively); neither were limited by pain or stiffness.  There was no change in range of motion after resistance, and no evidence of increased weakness, pain, fatigability, or incoordination after repetitive motion.  

The Veteran reported decreased hand and wrist strength (about one-half) after repetitive motion.  He also reported flare-ups (increased pain), including due to changes in barometric pressure.  However, the examiner could not determine how flare-ups would affect range of motion in the right wrist and fifth finger without resort to speculation.  In an October 2013 addendum, another VA examiner explained that "there is no way to give an objective number of degrees" during flare-ups, as the Veteran was not examined during a flare-up; thus any statement as to additional degrees of limitation of motion would be an estimation and, therefore, speculative.  

VA treatment records from April 2004 to March 2013 note similar complaints of chronic pain and weakness, worse with use of the right hand, that interferes with general activities.  

Private treatment records and statements in support of claim from September 2011 through June 2013 note increasing pain and occasional numbness in the right fifth finger/wrist and difficulty with usual activities, such as writing (the Veteran is right-handed) driving or odd jobs.  The pain is treated with a topical gel and acetaminophen.  [To the extent that a December 2012 private treatment record suggests entitlement to a higher disability rating based on the involvement of additional right hand joints (i.e., fingers), the Board notes that the Veteran has not established service connection for disability of any additional fingers.]  Pain increased after a severe exacerbation of pain and swelling in June 2013, at which time limitation of dorsiflexion and palmar flexion was noted, but not measured.  

[In a February 2013 statement, the Veteran appears to assert a claim of service connection for thumb disability, also related to the right hand injury in service.  In a May 2014 statement, he reports that he was told, by a treating physician, that his hypertension and blocked arteries are aggravated by his service-connected right wrist and finger pain.  These disabilities are referred to the RO in the introduction to this decision.] 

With respect to the finger injury, the Veteran is currently rated at 10 percent under Code 5020 according to the provisions of Code 5003, which provides that, when limitation of motion due to degenerative arthritis is noncompensable under the appropriate diagnostic code, a 10 percent rating is for application.  Under the provisions of 38 C.F.R. § 4.45, limitation of motion includes that due to such characteristics as pain, weakness, fatigability, and incoordination.    

The rating schedule does not allow for a compensable rating based solely on limitation of range of motion of the fifth finger.  Thus, the extent of any additional range of motion limitation of that finger (e.g., during flare-ups) not observed by the VA examiner is not relevant to a rating under Code 5020, and no higher compensable rating is available under that Code.

The Board has considered whether the Veteran would be entitled to a higher schedular rating for his finger disability under an alternate Disability Code.  Even assuming ankylosis were shown (the record indicates stiffness, but not ankylosis), no compensable schedular rating is available for ankylosis of the fifth finger (Code 5227), and there is no indication in the record that his finger disability, including the inability to touch his fourth and fifth fingers, is analogous to full or partial amputation (Code 5156).  Consequently, there is no basis for a schedular rating in excess of 10 percent for his finger disability.  

As regards the wrist injury, the Veteran is already in receipt of the maximum schedular rating for limitation of motion; a schedular rating in excess of 10 percent for a wrist disability is not warranted unless there is evidence of ankylosis.  While the Veteran reported stiffness (and is competent to do so), there is no clinical evidence or diagnosis of ankylosis (and no evidence that the Veteran, as a layperson, is competent to provide such diagnostic evidence in this instance).  See 38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There are no other relevant Disability Codes: his wrist joint has not been replaced (Code 5053), nor is there evidence that his wrist disability is comparable to the loss of use of his hand (Code 5125).  [Notably, the Veteran, who is right-handed, has submitted several handwritten statements in support of claim, and has indicated (by noting the pain involved) that he uses his right hand to prepare those statements.]

The Veteran has not alleged that he has additional fifth finger and wrist symptoms not considered by the May 2011 VA examiner; rather, he alleges that the severity of his functional loss of motion, pain, and stiffness is not adequately addressed by the disability rating assigned.  See May 2014 Appellant's Brief.  However, as noted above, the Diagnostic Codes applicable to the Veteran's finger and wrist disabilities do not provide for schedular ratings in excess of that which he already receives.  

The Board acknowledges the Veteran's assertion that the schedular ratings assigned are not sufficient to compensate for his finger and wrist disabilities.  To that end, the Board has considered whether either of those disabilities warrant referral for extraschedular consideration.  He has complained of such symptoms as pain, weakness, stiffness, swelling, and instability; such complaints are associated with his limitation of motion (for which he is already being compensated).  [With respect to his complaints of numbness, the Board notes that the Veteran has been diagnosed with, and those symptoms clinically linked to, carpal tunnel syndrome, a separate disability that for which he is not service connected.]  The evidence of record does not show any other relevant impairment beyond that which is associated with his limitation of motion.  Accordingly referral for extraschedular consideration is not indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In a July 2012 VA treatment record, the Veteran asserted that "he can no longer work as his right hand and wrist hurt."  The Board first notes that a separate request for a total disability rating based on individual unemployability due to service-connected disability (TDIU) was denied in the rating decision current on appeal, and that the Veteran did not initiate an appeal with respect to that issue.  However, to the extent that a TDIU rating is inherent in any claim for an increased rating, see Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board has considered whether remand for TDIU reconsideration is warranted and finds that it is not.  

The Veteran's DD 214 indicates that he possesses only a ninth grade education, which places some limitation on the types of employment available to him.  Nonetheless, the record does not suggest that the Veteran is unemployable due solely to a right finger/wrist injury.  Rather, the record shows that Veteran was awarded non-service-connected pension benefits, effective December 2008, based on a combination of the disabilities for which is he service connected (those presently on appeal) and those for which he is not, to include cervical spine, lumbosacral spine, thoracic discogenic disease, left knee arthritis, right angle fracture, abdominal scar, and psychiatric disabilities.  There is no evidence of record to suggest that the Veteran is unable to secure any substantially gainful employment due solely to the effects of his service-connected, disabilities as opposed to being unable to pursue employment in carpentry due to his right fifth finger and wrist disabilities.  Consequently, the Board finds that remand for consideration of TDIU is not warranted.


Fractured Mandible

In April 2010, the Veteran filed a request for a compensable rating for his service-connected residuals of a fractured mandible, based on worsening symptoms.  In an April 2011 statement, he stated that he has pain in both mandibular joints and trouble chewing food.

VA treatment records from the period under appeal note, in general, occasional complaints of jaw pain and pain while chewing.  May 2010 x-rays showed evidence of slight deformity associated with the injury in-service (including some evidence of osteolytic or destructive lesions), but no other remarkable findings; arthritis was not diagnosed.

A September 2010 VA oral surgery consultation report notes the Veteran's complaints of jaw pain and decreased range of motion.  On examination, he opened his jaw to the maximum without significant deviation.  The oral surgeon noted crepitus in the temporomandibular joints (TMJs), and stated that clinical findings were "consistent with arthritic changes in the TMJs"; however, he also noted that the TMJs were not visible in the September 2010 x-rays.

An April 2011 private treatment record notes observed pain in the right and left mental nerves/atrophic mandible due to impingement of the lower denture onto right and left mental nerves. 

Also in April 2011, the Veteran was afforded a VA dental examination.  The examiner reviewed the record and conducted a physical examination, noting no history of neoplasm, swelling, difficulty in opening the mouth or talking, drainage, loss of maxilla or mandible, malunion or nonunion of maxilla or mandible, loss of bone of the hard palate, or evidence of osteoradionecrosis or osteomyelitis.  Frequent difficulty chewing (for some foods) and a history of mild, daily pain in the mentalis region, bilaterally, were noted.  The examiner observed that the Veteran had lost all his teeth and was wearing full dentures.  

There were no defects or limitations noted in unassisted jaw movements after repetition, including opening the jaw.  Masticory muscles were free of pain on palpation.  There was no loss of movement at the temporomandibular articulation, and no crepitus, popping, clicking, or other abnormal noises.  The VA examiner acknowledged that, in September 2010, a VA oral maxillofacial surgeon "recorded slight crepitus in the TMJ area."  However, he noted that no such evidence was present at that time.  X-rays showed no evidence of discontinuity of the mandible or condylar fracture.  The VA examiner ultimately attributed the Veteran's pain/difficulty chewing to the effects of endentulism, not residuals of mandible fracture.  [The Veteran has asserted that his endentulism is secondary to his residuals of mandible fracture; such claim has been referred to the RO for appropriate action and is not before the Board at this time.] 

While the Veteran is competent to report symptoms he experiences (e.g., pain/difficulty chewing), he has not demonstrated that he has the specialized experience and training to opine as to the etiology which, in this matter, is medically attributed to another cause.  The April 2011 VA examiner concluded that the Veteran's jaw pain was due to the effects of endentulism, not the residuals of mandible fracture.  The Board notes that this finding is consistent with the private treatment record from the same month.  The Board acknowledges the September 2010 VA oral surgery consultation noting clinical findings consistent with arthritis in the jaw.  However, that consultation report also notes that the joints in question were not visible on x-ray (required to support a diagnosis of arthritis), and crepitus sounds were absent on April 2011 VA examination.  Thus, while the competent evidence of record supports the Veteran's complaints of pain/difficulty chewing, those symptoms are attributed exclusively to a non-service-connected disability (a claim for which has been referred to the RO for appropriate action).  

No additional functional limitation, upon which compensation might be based, was clinically noted.  Although the Veteran (competently) complained of decreased range of motion in September 2010, his complaints are contradicted by the medical evidence (required to determine the extent range of motion, a medical question).  He was able to open his jaw to the maximum in September 2010 and in April 2011.  He has not lost any portion of his mandible, and nonunion/malunion has not been demonstrated.  Thus, the Board finds that the Veteran is not entitled to a compensable rating under an alternate Diagnostic Code.  

Furthermore, as the specific symptoms alleged were either contradicted by the clinical findings or were competently attributed to a non-service-connected etiology, the Board finds that there is no symptomatology upon which to base a referral for extraschedular consideration or consideration of a TDIU rating.  See Rice and Thun, supra.


ORDER

A rating in excess of 10 percent for a finger disability is denied.

A rating in excess of 10 percent for a wrist disability is denied.

A compensable rating for residuals of a fractured mandible is denied.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


